762 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WHITE CONSOLIDATED INDUSTRIES, INC., PLAINTIFF-APPELLANT,v.WHIRLPOOL CORPORATION, ET AL., DEFENDANTS-APPELLEES.
NO. 85-3180
United States Court of Appeals, Sixth Circuit.
3/6/85

ORDER
BEFORE:  MERRITT, KENNEDY, and CONTIE, Circuit Judges.


1
This cause comes before the court upon the motion of the appellant for an order advancing the hearing and expediting the briefing schedule in the appeal, which is taken from an order entered by District Judge Alvin Krenzler governing the availability to trial counsel of documents and information designated as confidential.


2
The court has considered the motion, the memorandum of law offered in support, and the exhibits appended thereto.  The appellees have responded with a motion to dismiss the appeal for want of jurisdiction, and the appellants have filed a memorandum in support of jurisdiction; the court has each of these pleadings before it as well.  Upon consideration of the appellant's request, it is the conclusion of the court that it is without jurisdiction to entertain this interlocutory appeal; F.L. Kahle v. Oppenheimer & Co., Inc., 748 F.2d 337 (6th Cir. 1984).  For that reason it is


3
ORDERED that the motion for the advancement of briefing and hearing is denied; it is FURTHER ORDERED that the appellees' motion is granted and appeal is hereby dismissed for lack of jurisdiction, Rule 9(d)(1), Rules of the Sixth Circuit.